Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 28 and 43 objected to because of the following informalities:  claims recit “pain”, should be “paint” according to specification.  Appropriate correction is required.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, 18-21, 28-29, 31-32, 36-39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20190016121) in view of Inada Ryohei (JP2012086503 - IDS).

Regarding claim 19, Baker teaches an automated color system comprising: 
a computer system (p0022: control system 68); and 
a color manager in the computer system(p0042: automated robot 66), 
wherein the color manager (p0042: automated robot 66) is configured to: 
determine a color for an exterior surface of an aircraft (p002:aircraft) from a design of the aircraft (p0048: dithering of the image pixels determines the specific dot colors (i.e., C, M, Y, and K) that are needed to be dispensed at specific locations along the contoured surface 46 and p0049: the simulation 100 then determines which dot information (i.e., region index, course index, step index, color, and nozzle index) matches up best with the dithered dots present within each region of the 3D surface..) ; 
determine a position of the color in a three-dimensional space (p0042: determine the location of a dot to be dispensed from the ink jet printing array 64.. defined TCP of the ink jet printing array 64 to determine the location of each ink jet nozzle 65 relative to the defined TCP of the ink jet printing array 64.), 
Baker does not teach wherein the position is in a color space coordinate system; determine whether a Euclidean distance from the position of the color is zero to any of a plurality of point clouds defining color application capabilities for inkjet printers, wherein points in the plurality of point clouds represent colors that can be applied by the inkjet printers; and select an inject printer in the inkjet printers with a point cloud in the plurality of point clouds having a smallest Euclidean distance to the position of the color, wherein the inkjet printer is used to apply the color to the exterior surface of the aircraft.
Inada teaches wherein the position is in a color space coordinate system (p0023: color space); 
determine whether a Euclidean distance from the position of the color is zero to any of a plurality of point clouds defining color application capabilities for inkjet printers (p0007: The color gamut of a said each printing apparatus is compared with the color gamut of the said printing data, and the selection function which selects the printing apparatus which has the color gamut which includes the color gamut of the said printing data, and the transfer function which transfers the said bitmapped image to the selected printing apparatus are provided) ,
 wherein points in the plurality of point clouds represent colors that can be applied by the inkjet printers (p0007); and 
select an inject printer in the inkjet printers with a point cloud in the plurality of point clouds having a smallest Euclidean distance to the position of the color (p0007: selection function which selects the printing apparatus), 
wherein the inkjet printer is used to apply the color to the exterior surface of the aircraft (p0008: The print function which outputs by performing color conversion is provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baker, to include wherein the position is in a color space coordinate system; determine whether a Euclidean distance from the position of the color is zero to any of a plurality of point clouds defining color application capabilities for inkjet printers, wherein points in the plurality of point clouds represent colors that can be applied by the inkjet printers; and select an inject printer in the inkjet printers with a point cloud in the plurality of point clouds having a smallest Euclidean distance to the position of the color, wherein the inkjet printer is used to apply the color to the exterior surface of the aircraft, in order to select an alternative output device based on the color reproduction information of an alternative output candidate output device suggested by Inada (p0003).

Regarding claim 1, The structural elements of apparatus claim 19 perform all of the steps of method claim 1. Thus, claim 1 is rejected for the same reasons discussed in the rejection of claim 19.

Regarding claim 10, limitations of claim 10 are substantially similar to claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 20, Baker teaches the automated color system of claim 19, wherein the color manager is configured to: apply the color to the aircraft using the inkjet printer (p0002: aircraft and p0020: inkjet printing).

Regarding claim 29, Baker teaches the automated color system of claim 28, wherein the color manager is configured to: apply the color to the aircraft using the inkjet printer (p0002: aircraft and p0020: inkjet printing).

Regarding claim 2, The structural elements of apparatus claim 20 perform all of the steps of method claim 2. Thus, claim 2 is rejected for the same reasons discussed in the rejection of claim 20.

Regarding claim 11, The structural elements of apparatus claim 2 perform all of the steps of method claim 11. Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 2.

Regarding claim 21, Baker in view of Inada teaches the automated color system of claim 19, wherein in selecting the inject printer in the inkjet printers with the point cloud in the plurality of point clouds having the smallest Euclidean distance to the position of the color (Baker: p0007: the color gamut which includes the color gamut of the said printing data), the color manager is configured to: identify the inkjet printer in the inkjet printers with the point cloud in the plurality of point clouds having the Euclidean distance of zero to the position of the color from the point cloud (p0007: p0007: The color gamut of a said each printing apparatus is compared with the color gamut of the said printing data, and the selection function which selects the printing apparatus which has the color gamut which includes the color gamut of the said printing data, and the transfer function which transfers the said bitmapped image to the selected printing apparatus are provided).
The rational applied to the rejection of claim 19 has been incorporated herein.

Regarding claim 3, The structural elements of apparatus claim 21 perform all of the steps of method claim 3. Thus, claim 3 is rejected for the same reasons discussed in the rejection of claim 21.

Regarding claim 12, Baker in view of Inada teaches the method of claim 10 further comprising: determining, by the computer system, whether the position of the color selected for the object is within another point cloud defining the color application capabilities for another inkjet printer when the color is not within the point cloud for the inkjet printer (Inada:p0007: the selection function which selects the printing apparatus which has the color gamut which includes the color gamut of the said printing data, and the transfer function which transfers the said bitmapped image to the selected printing apparatus are provided).
The rational applied to the rejection of claim 10 has been incorporated herein.

Regarding claim 13, the structural elements of apparatus claim 21 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 21.

Regarding claim 42, claim 42 has been analyzed and rejected with regard to claim 19 and in accordance with Baker’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0027). 

Regarding claim 14, Baker teaches the method of claim 10 further comprising: determining, by the computer system, a color code for the color selected from a design of the object (p0048: dithering of the image pixels determines the specific dot colors (i.e., C, M, Y, and K) that are needed to be dispensed at specific locations along the contoured surface 46 and p0049: the simulation 100 then determines which dot information (i.e., region index, course index, step index, color, and nozzle index).

Regarding claim 39, Baker teaches the product management system of claim 37, wherein the controller is configured to: determine a color code for the color selected for the object from a design of the object (p0048).

Regarding claim 18, Baker teaches the method of claim 10, wherein the object is selected from a group comprising a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, an aircraft, a commercial aircraft, a rotorcraft, a surface ship, a tank, a personnel carrier, a train, a spacecraft, a space station, a satellite, a submarine, an automobile, a power plant, a bridge, a dam, a house, a manufacturing facility, a building, a skin panel, a wall, a door, a fuselage, an engine housing, a wing, and a fairing (Baker:fig. 1).

Regarding claim 28, the limitations of claim 19 are substantially similar to claim 28, therefore it is rejected for the same reason as claim 19.

Regarding claim 43, has been analyzed and rejected with regard to claim 1 and in accordance with Baker’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0027). 

Regarding claim 31, claim 13 recites similar limitations as claim 31, therefore it is rejected for the same reason as claim 31.

Regarding claim 36, claim 36 recites similar limitations as claim 18, therefore it is rejected for the same reason as claim 18.

Regarding claim 37, claim 37 recites similar limitations as claim 19, therefore it is rejected for the same reason ad claim 19.

Regarding claim 38, claim 38 recites similar limitations as claim 13, therefore it is rejected for the same reason as claim 13.

Regarding claim 41, Baker teaches the product management system of claim 37, wherein the set of inkjet printers are located in at least one of a manufacturing system or a maintenance system (p0018:manufacturing).

Claims 7-8, 15-16, 25-26, 40 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Inada as applied to claims 19/10 above, and further in view of Ito et al. (US 20130278654).

Regarding claim 25, Baker teaches the automated color system of claim 19, wherein the color manager is configured to: determine a surface area for the color on the exterior surface of the aircraft (p0048: 3D surface…), wherein the surface area is determined using the design of the aircraft (p0048);
Baker in view of Inada does not teach determine an amount of paint needed by the inkjet printer to apply the color to the surface area on the exterior surface of the aircraft.
Ito teaches determine an amount of paint needed by the inkjet printer to apply the color to the surface area on the exterior surface of the aircraft (claim 1: determine, based on the print data, a value related to an amount of ink needed to form an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baker in view of Inada, to include determine an amount of paint needed by the inkjet printer to apply the color to the surface area on the exterior surface of the aircraft, in order to control ink usage.

Regarding claim 26, Baker teaches the automated color system of claim 25, wherein the color manager is configured to: create instructions used to control the inkjet printer to apply the color to the surface area on the aircraft (abstract: printing on a contoured surface and p0002: aircraft).

Regarding claim 7, The structural elements of apparatus claim 25 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 25.

Regarding claim 8, The structural elements of apparatus claim 26 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 26.

Regarding claim 15, The structural elements of apparatus claim 25 perform all of the steps of method claim 15. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 25.

Regarding claim 16, The structural elements of apparatus claim 26 perform all of the steps of method claim 16. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 26.

Regarding claim 32, the claim is a corresponding system claim to claim 14, the discussions are respect to rejection of claim 14.

Regarding claim 33, claim 33 recites similar limitations of claim 25, therefore it is rejected for the same reason as claim 25.

Regarding claim 34, claim 34 recites similar limitations of claim 26, therefore it is rejected for the same reason as claim 26.

Regarding claim 40, the claim is a corresponding system claim to claim 14, the discussions are respect to rejection of claim 15.

Claims 9, 17, 30, 35 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Inada as applied to claim 19/28 above, and further in view of Maltz et al. (US 20130293606).

Regarding claim 27, Baker in view of Inada does not teach the automated color system of claim 19, wherein the plurality of point clouds is for the color space that is one of a LAB color space, an LMS color space, and an XYZ color space.
Maltz teaches the automated color system of claim 19, wherein the plurality of point clouds is for the color space that is one of a LAB color space, an LMS color space, and an XYZ color space (p0065: The L*a*b* coordinates can be visualized as a "point cloud" in the three dimensional L*a*b* color space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baker in view of Inada, to include the automated color system of claim 19, wherein the plurality of point clouds is for the color space that is one of a LAB color space, an LMS color space, and an XYZ color space, in order to improvement to the operation of inkjet fprinters to generate printed images with a wider color gamut without interfering with the operation of the printer suggested by Maltz (p0005).

Regarding claim 9, The structural elements of apparatus claim 27 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 27.

Regarding claim 17, The structural elements of apparatus claim 27 perform all of the steps of method claim 17. Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 27.

Regarding claim 30, claim 30 recites similar limitations ad claim 27, therefore it is rejected for the same reason as claim 27.

Regarding claim 35, claim 35 recites similar limitations ad claim 17, therefore it is rejected for the same reason as claim 17.

Allowable Subject Matter

8.	Claims 4-6, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Baker et al. (US 20190016121) teaches selecting inkjet printer with the point cloud in the plurality of point clouds having the smallest Euclidean distance to the position of the color. However, the closest prior art of record, namely Baker et al. (US 20190016121), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 22.
Claims 23-24 are found to be allowable because claims 23-24 are depending on claim 22.
	Claim 4 is method claim of system claim 22, therefore it is allowed for the same reason as claim 22. 
Claims 5-6 are found to be allowable because claims 5-6 are depending on claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677